Exhibit 10.1

WABCO HOLDINGS INC.

2009 OMNIBUS INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED UNIT GRANT AGREEMENT

WABCO HOLDINGS INC., a Delaware corporation (“Grantor”), hereby grants to [•]
(“Participant”), an employee of Grantor, [•] Restricted Units (the “Award”),
pursuant to and subject to the terms and conditions set forth in the Grantor’s
2009 Omnibus Incentive Plan, as may be amended from time to time (the “Plan”)
and to such further terms and conditions as are set forth below in this
Performance-Based Restricted Unit Grant Agreement, including the Schedule and
the Appendix attached hereto (the “Agreement”). Unless otherwise defined herein,
the terms defined in the Plan shall have the same meanings in this Agreement.
This Award is granted as of [•] (the “Grant Date”).

1.     Vesting .

(a)     Subject to the terms and conditions of the Plan and this Agreement,
Restricted Units shall vest immediately following both (i) the attainment of the
Performance Goals (as set forth and determined in the Schedule) during the
four-year period ending on [•] (the “Performance Period”) and (ii) remaining
employed until the end of the Performance Period or otherwise being deemed to
meet such requirement on account of Retirement under Section 1(b) below. Except
as otherwise specifically provided to the contrary in this Agreement, no shares
of Common Stock shall vest under this Agreement unless both the performance
requirement and the employment requirement described above have been met.

(b)     If the Participant’s employment with the Company is terminated for any
reason prior to [•], the Participant shall forfeit any and all rights hereunder
and no shares of Common Stock shall be issued hereunder regardless of actual
performance during the Performance Period. Notwithstanding the foregoing, the
requirement to remain employed until [•] shall be deemed satisfied if
termination of employment is on account of Retirement. For purposes of this
Agreement, “Retirement” shall mean satisfying the eligibility requirements for
retirement under the retirement provisions of local law in Participant’s
country; provided, however, if there are no applicable retirement provisions
under local law in Participant’s country, then Retirement shall be determined in
accordance with the policies established by the Committee from time to time.

(c)     The Restricted Units under this Agreement shall vest upon a Change of
Control (as defined under the Plan) that occurs before the end of the
Performance Period solely to the extent determined by the Committee in good
faith; and only if such Restricted Units are otherwise outstanding as of such
Change of Control. Notwithstanding the foregoing, if the Participant is a party
to any special severance or change in control agreement as of the time of a
Change of Control, treatment of the Restricted Units under this Award upon and
following a Change of Control shall be governed by such agreement.

(d)     The Restricted Units shall be settled in shares of Common Stock as soon
as reasonably practicable (but in no event more than sixty days) following the
date on which they

 

-1-



--------------------------------------------------------------------------------

become vested. The Company shall determine in its sole discretion the manner of
delivering shares of Common Stock under this Section 1(d).

2.     Dividend Equivalents.

Pursuant to Section 8.3 of the Plan, Participant shall be entitled to receive
Dividend Equivalents on the Restricted Units, provided that, (a) Dividend
Equivalents shall not accrue interest and (b) Dividend Equivalents shall be paid
in cash at the time that the associated Restricted Units are settled.

3.     Nature of Grant.

In accepting the Award, Participant acknowledges, understands and agrees that:

(a)     the Plan is established voluntarily by the Grantor, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Grantor at any time;

(b)     the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Units, or
benefits in lieu of Restricted Units, even if Restricted Units have been awarded
repeatedly in the past;

 

  (c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Grantor;

 

  (d) Participant is voluntarily participating in the Plan;

(e)     the Award and any shares of Common Stock subject to the Award are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Grantor or any Subsidiary, and which is
outside the scope of Participant’s employment or service contract, if any;

(f)     the Award and any shares of Common Stock subject to the Award are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Grantor or any Subsidiary;

(g)     in the event that Participant is not an Employee of the Grantor, the
Award and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Grantor; and,
furthermore, the Award and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary;

 

  (h)

the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty;

 

-2-



--------------------------------------------------------------------------------

(i)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of Participant’s employment
by the Grantor or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and, in consideration of the grant of the Award to
which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Grantor or the Employer, waives the
ability, if any, to bring any such claim and releases the Grantor and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims;

(j)     the Grantor is not providing any tax, legal or financial advice, nor is
the Grantor making any recommendations regarding participation in the Plan; and

(k)     Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan.

4.     Taxes.

(a)     Responsibility for Taxes. Regardless of any action the Grantor and/or
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Grantor or the Employer. Participant further
acknowledges that the Grantor and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant of the Restricted Units, the
vesting of the Restricted Units, the delivery of shares of Common Stock, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any Dividend Equivalents or dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax-Related Items.
Further, if Participant has become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable or tax
withholding event, Participant acknowledges that the Grantor and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding anything to the
contrary in this Section 4(a), the right of the Grantor or the Employer to
withhold any Tax-Related Items for any portion of the Award that is considered
deferred compensation subject to Code Section 409A shall be limited to the
minimum amount permitted to avoid a prohibited acceleration under Code
Section 409A.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant shall pay or make arrangements satisfactory to the Grantor and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Grantor and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

-3-



--------------------------------------------------------------------------------

  •  

withholding from Participant’s wages or other cash compensation otherwise
payable to Participant by the Grantor and/or the Employer; and/or

 

  •  

withholding from the proceeds of the sale of shares of Common Stock acquired
upon vesting of the Restricted Units, either through a voluntary sale or through
a mandatory sale arranged by the Grantor (on Participant’s behalf pursuant to
this authorization; and/or

 

  •  

withholding in shares of Common Stock to be issued upon vesting of the
Restricted Units.

To avoid negative accounting treatment, the Grantor may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
Participant will be deemed to have been issued the full number of shares of
Common Stock subject to the vested Restricted Units, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of Participant’s
participation in the Plan.

Finally, Participant shall pay to the Grantor or the Employer any amount of
Tax-Related Items that the Grantor or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Grantor may refuse to
deliver to Participant any shares of Common Stock pursuant to the Award if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this section.

(b)     U.S. Taxpayers Subject to Code Section 409A. Notwithstanding anything to
the contrary in this Agreement, the settlement of the Award or any portion
thereof or any other payment under this Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable to a U.S.
Taxpayer by reason of his or her termination of employment shall not be made to
such U.S. Taxpayer unless his or her termination of employment constitutes a
“separation from service” (within the meaning of Code Section 409A). In
addition, if such U.S. Taxpayer is at the time of such separation from service a
“key employee” (within the meaning of Code Section 416(i)), the settlement of
the Award or any portion thereof or payment described in the foregoing sentence
shall be made to the U.S. Taxpayer on the earlier of (i) the first day
immediately following the expiration of the six-month period measured from such
U.S. Taxpayer’s separation from service, or (ii) the date of the U.S. Taxpayer’s
death, to the extent such delayed payment is otherwise required in order to
avoid a prohibited distribution under U.S. Treasury Regulations issued under
Code Section 409A.

Notwithstanding anything to the contrary in this Agreement and without limiting
this Section 4(b), the Grantor may adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, including
any amendments or actions that would result in a reduction to the benefit
payable under this Agreement, in each case, without the consent of Participant,
that the Grantor determines are reasonable, necessary or appropriate to comply
with Code Section 409A and the related U.S. Department of Treasury guidance. In
that light, the

 

-4-



--------------------------------------------------------------------------------

Grantor makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A and shall
have no liability to Participant or any other party if a payment under this
Agreement that is intended to be exempt from, or compliant with, Code
Section 409A of the Code is not so exempt or compliant or for any action taken
by the Grantor with respect thereto.

Consistent with Section 4.6 of the Plan, if any Restricted Units constitute an
item of deferred compensation under Code Section 409A and the Restricted Period
with respect to such Restricted Units lapses in connection with Section 10.1 of
the Plan, the Restricted Units shall be settled (i) within 60 days following the
date of a Change of Control that constitutes a “change in control event” (within
the meaning of Code Section 409A), or (ii) if earlier, the date(s) set forth in
Section 1(b) above.

 

5. DATA PRIVACY.

PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF HIS OR HER PERSONAL DATA AS
DESCRIBED IN THIS AGREEMENT AND ANY OTHER AWARD MATERIALS BY AND AMONG, AS
APPLICABLE, THE EMPLOYER, THE GRANTOR AND ITS SUBSIDIARIES FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER PARTICIPATION IN
THE PLAN.

PARTICIPANT UNDERSTANDS THAT THE GRANTOR AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT HIM OR HER, INCLUDING, BUT NOT LIMITED TO, HIS OR HER NAME,
HOME ADDRESS AND TELEPHONE NUMBER, WORK LOCATION AND PHONE NUMBER, DATE OF
BIRTH, SOCIAL INSURANCE OR OTHER IDENTIFICATION NUMBER, SALARY, HIRE DATE, JOB
TITLE, HOME COUNTRY, ANY SHARES OF STOCK HELD IN THE GRANTOR, DETAILS OF ALL
RESTRICTED UNITS OR ANY OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELLED,
EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN PARTICIPANT’S FAVOR, FOR THE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“PERSONAL DATA”).

PARTICIPANT UNDERSTANDS THAT PERSONAL DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN PARTICIPANT’S COUNTRY OR
ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY (E.G., THE UNITED STATES) MAY HAVE
DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN PARTICIPANT’S COUNTRY.
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND
ADDRESSES OF ANY POTENTIAL RECIPIENTS OF PERSONAL DATA BY CONTACTING HIS OR HER
LOCAL HUMAN RESOURCES REPRESENTATIVE. PARTICIPANT AUTHORIZES THE GRANTOR AND ANY
OTHER RECIPIENTS WHICH MAY ASSIST THE GRANTOR (PRESENTLY OR IN THE FUTURE) WITH
IMPLEMENTING,

 

-5-



--------------------------------------------------------------------------------

ADMINISTERING AND MANAGING THE PLAN TO RECEIVE, POSSESS, USE, RETAIN AND
TRANSFER PERSONAL DATA, IN ELECTRONIC OR OTHER FORM, FOR THE SOLE PURPOSE OF
IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER PARTICIPATION IN THE PLAN,
INCLUDING ANY REQUISITE TRANSFER OF SUCH PERSONAL DATA AS MAY BE REQUIRED TO A
BROKER OR OTHER THIRD PARTY WITH WHOM PARTICIPANT MAY ELECT TO DEPOSIT ANY
SHARES OF COMMON STOCK ACQUIRED UPON VESTING OF THE RESTRICTED UNITS.
PARTICIPANT UNDERSTANDS THAT PERSONAL DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE HIS OR HER PARTICIPATION IN THE
PLAN. PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY, AT ANY TIME, VIEW PERSONAL
DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF
PERSONAL DATA, REQUIRE ANY NECESSARY AMENDMENTS TO PERSONAL DATA OR REFUSE OR
WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING IN WRITING
HIS OR HER LOCAL HUMAN RESOURCES REPRESENTATIVE. PARTICIPANT UNDERSTANDS,
HOWEVER, THAT REFUSING OR WITHDRAWING HIS OR HER CONSENT MAY AFFECT HIS OR HER
ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE CONSEQUENCES OF
THE PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT, PARTICIPANT
UNDERSTANDS THAT HE OR SHE MAY CONTACT HIS OR HER LOCAL HUMAN RESOURCES
REPRESENTATIVE.

 

6. Electronic Delivery and Participation.

The Grantor may, in its sole discretion, decide to deliver any documents related
to the Award or future awards made under the Plan by electronic means or request
the Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Grantor or a third party designated by the
Grantor.

 

7. Appendix.

Notwithstanding any provisions in this Agreement, the Award and any shares of
Common Stock subject to the Award shall be subject to any special terms and
conditions for Participant’s country set forth in the Appendix. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Grantor determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

 

8. Imposition of Other Requirements.

The Grantor reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Award and on any shares of Common Stock
subject to the Award, to the

 

-6-



--------------------------------------------------------------------------------

extent the Grantor determines it is necessary or advisable in order to comply
with applicable law or facilitate the administration of the Plan.

 

9. Triggering Conduct / Forfeiture of Award.

 

  (a) As used in this Section 9, “Triggering Conduct” shall include the
following:

 

  •  

disclosing any confidential information, trade secrets or other business
sensitive information or material concerning the Grantor (which, for purposes of
this Section 10 only, shall include any and all Subsidiaries);

 

  •  

directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer or director of the
Grantor at any time within twelve months prior to Participant’s Retirement;

 

  •  

any action by Participant and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Grantor and any of its customers, potential customers,
vendors and/or suppliers that were known to Participant;

 

  •  

breaching any provision of any employment or severance agreement with the
Grantor;

 

  •  

accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by the
Grantor (a “Competitor”), including, but not limited to, employment or another
business relationship with any

 

  •  

Competitor if Participant has been introduced to trade secrets, confidential
information or business sensitive information during Participant’s employment
with the Grantor and such information would aid the Competitor because the
threat of disclosure of such information is so great that, for purposes of this
Agreement, it must be assumed that such disclosure would occur.

 

  (b) If Participant engages in Triggering Conduct during the twelve months
period following his or her Retirement, then:

 

  •  

the Award (or any part thereof that has not vested) shall immediately and
automatically terminate and be forfeited; and

 

  •  

Participant shall, within thirty (30) days following written notice from the
Grantor, pay the Grantor an amount equal to the gain realized or obtained by
Participant upon the vesting of the Restricted Units, measured at the date of
vesting or lapse (i.e., the market value of the shares of Common Stock
underlying the Restricted Units on the vesting date, less any Tax-Related Items
withheld

 

-7-



--------------------------------------------------------------------------------

 

from or paid by Participant in connection with the vesting of such Restricted
Units), with respect to any portion of the Award that has already vested at any
time within twelve months prior to the Triggering Conduct. Participant may be
released from Participant’s obligations under this Section 9 if and only if the
Committee (or its duly appointed designee) determines, in writing and in its
sole discretion, that such action is in the best interests of the Grantor.
Nothing in this Section 9 constitutes a so-called “noncompete” covenant. This
Section 9 does, however, provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Participant’s acceptance of employment with a Competitor.
Participant agrees to provide the Grantor with at least 10 days written notice
prior to directly or indirectly accepting employment with or serving as a
consultant or advisor or in any other capacity to a Competitor, and further
agrees to inform any such new employer, before accepting employment, of the
terms of this Section 9 and Participant’s continuing obligations contained
herein. No provisions of this Agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Participant may be a
party; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Participant contained in this Agreement, the provisions of this
Agreement shall take precedence with respect to the Award and such other
inconsistent provisions shall be null and void with respect to the Award and any
benefits thereunder. Participant acknowledges and agrees that the restrictions
contained in this Agreement are being made for the benefit of the Grantor in
consideration of Participant’s receipt of the Award and for other good and
valuable consideration, the adequacy of which consideration is hereby expressly
confirmed. Participant further acknowledges that the receipt of the Award and
the execution of this Agreement are voluntary actions on the part of Participant
and that the Grantor is unwilling to provide the Award to Participant without
including the restrictions and covenants of Participant contained in this
Agreement. Further, the parties agree and acknowledge that the provisions
contained in this Section 9 are ancillary to, or part of, an otherwise
enforceable agreement at the time the agreement is made.

 

10. Compensation Recovery

The benefits under this Agreement shall be subject to being recovered under the
Company’s compensation recovery policy or any similar policy that the Company
may adopt from time to time. For avoidance of doubt, compensation recovery
rights to shares of Common Stock issued under this Agreement shall extend to any
proceeds realized by the Participant upon the sale or other transfer of such
shares of Common Stock.

 

11. Severability.

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

-8-



--------------------------------------------------------------------------------

12. The Plan.

This Agreement is subject in all respects to the terms, conditions, limitations,
and definitions contained in the Plan. In the event of any discrepancy or
inconsistency between this Agreement and the Plan, the terms and conditions of
the Plan shall control unless and to the extent this Agreement expressly states
that an exception to the Plan is being made. Capitalized terms in this Agreement
shall have the meaning specified in the Plan, unless a different meaning is
specified herein.

 

13.    No Obligation to Continue Employment. Neither the Company nor any of its
affiliated companies is obligated to continue to employ the Participant, nor
does the Plan or this Agreement impose any such obligation. In addition, the
Participant may be dismissed from employment free from any liability or any
claim under this Agreement, unless otherwise expressly provided in this
Agreement.

 

14. Choice of Law.

All disputes arising under or growing out of the Award or the provisions of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, United States of America, as provided in the Plan, without
regard to such state’s conflict of laws rules.

 

15. Requirements of Law.

This Award is subject to, and limited by, all applicable laws and regulations
and to such approval by any governmental agencies or national securities
exchanges as may be required.

 

16. Acceptance.

This Award is subject to acceptance, within ninety (90) days of its receipt, by
return to Grantor’s Chief Human Resources Officer of a signed copy of this
Agreement. Failure to accept the Award within ninety (90) days of its receipt
shall result in the cancellation of the Award.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officer of the Grantor named below has
hereunto subscribed as of the day and year first above written.

 

   

WABCO HOLDINGS INC.

Attest:

    By:                  

By signing this Agreement, Participant acknowledges that accepts the Award
hereunder, is familiar with the terms and conditions of this Agreement and the
Plan, and agrees to be bound by said terms and conditions.

 

(Date)   

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

-10-